Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
 
Claims 1-7 and 9-17 are allowed.

Regarding claims 1 and 9.

The closest art of record singly or in combination fails to teach or suggest the limitations “  the orthographic projection of the first anode (1201) on the base substrate (10) does not overlap the orthographic projection of the second anode (1202) on the base substrate, wherein each of the first sub-pixel drive circuit (SPC1) and the second sub-pixel drive circuit  (SPC2) comprises a detection transistor (T3), a storage capacitor (Cst) and a switching transistor (T1), the detection transistor and the switching transistor are respectively located on both sides of the storage capacitor in the second direction, the orthographic projection of one of the first anode and the second anode on the base substrate at least partially covers an orthographic projection of the detection transistor of the first sub-pixel drive circuit on the base substrate and at least partially -3- covers an orthographic projection of the detection transistor of the second sub-pixel drive circuit on the base substrate, the orthographic projection of the other of the first anode and the second anode on the base substrate at least partially covers an orthographic projection of the switching transistor of the first sub-pixel drive circuit on the base substrate and at least partially covers an orthographic projection of the switching transistor of the second sub-pixel drive circuit on the base substrate (see Applicant’s disclosure [0008], [0105, 0116-0118] and Fig. 18-19)” with all other limitations as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent art 


3ertinent art of record Liu (US 20180337226) discloses a display device.

Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692